Exhibit 10.1
(LEAR CORPORATION LOGO) [k47908k4790800.gif]
May 21, 2009
Mr. Daniel A. Ninivaggi
[home address]
Dear Dan:
     You have resigned as an executive officer of Lear Corporation (the
“Company”) as of May 21, 2009. However, at the Company’s request, you have
agreed to remain employed as a non-executive employee through July 1, 2009 at
the same level of compensation and benefits as you are currently provided. Upon
the termination of your employment on July 1, 2009, the Company shall pay to you
any accrued and unpaid salary plus four (4) weeks pay in lieu of accrued and
unused vacation time and you agree to execute the release in the form attached
as Exhibit A hereto. As we have discussed, thereafter and through December 31,
2009, you agree to provide transition services as reasonably requested by the
Company. In consideration of such transition services, the Company shall pay you
$100,000 in a lump sum on or before July 1, 2009. The treatment of your
outstanding equity awards will be in accordance with their existing terms as
summarized on Exhibit B hereto.
     Please confirm your acceptance of these terms by signing on the space
provided below and returning this Agreement to the Company by May 28, 2009.

            LEAR CORPORATION
      By:   /s/ Terrence B. Larkin         Terrence B. Larkin             

     
Accepted this 21st day of May, 2009
   
 
   
/s/ Daniel A. Ninivaggi
 
Daniel A. Ninivaggi
   

